NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11434

     STEVEN M. GLOVSKY   vs.   ROCHE BROS. SUPERMARKETS, INC.



         Norfolk.    February 3, 2014. - October 10, 2014.

 Present:   Ireland, C.J., Spina, Cordy, Botsford, Gants, Duffly,
                            & Lenk, JJ.1


Massachusetts Civil Rights Act. Elections, Ballot.
     Constitutional Law, Elections. Civil Rights, Coercion.
     Practice, Civil, Election case, Civil rights, Motion to
     dismiss.



     Civil action commenced in the Superior Court Department on
April 2, 2012.

     A motion to dismiss was heard by Renée P. Dupuis, J.

     The Supreme Judicial Court granted an application for
direct appellate review.


     Steven M. Glovsky, pro se.
     Mark W. Batten for the defendant.
     John Pagliaro & Martin J. Newhouse, for New England Legal
Foundation & others, amici curiae, submitted a brief.
     Adam J. Kessel, Frank L. Gerratana, & Sarah R. Wunsch, for
American Civil Liberties Union of Massachusetts, amicus curiae,
submitted a brief.


     1
       Chief Justice Ireland participated in the deliberation on
this case prior to his retirement.
                                                                    2


     DUFFLY, J.    Steven M. Glovsky sought to solicit signatures

for his nomination to public office outside the entrance to a

supermarket owned by the defendant, Roche Bros. Supermarkets,

Inc. (Roche Bros.), but was informed that Roche Bros. prohibited

this activity on its property.    Glovsky filed suit in the

Superior Court claiming that Roche Bros. had violated his right

to equal ballot access under art. 9 of the Massachusetts

Declaration of Rights.    He requested relief under the

Massachusetts Civil Rights Act, G. L. c. 12, § 11I (act), for a

violation of his rights "by threats, intimidation or coercion."2

Roche Bros.' motion to dismiss pursuant to Mass. R. Civ.

P. 12 (b) (6), 365 Mass. 754 (1974), was allowed.    Glovsky

appealed, and we granted his application for direct appellate


     2
         General Laws c. 12, § 11I, provides that

     "[a]ny person whose exercise or enjoyment of rights secured
by the constitution or laws of the United States, or of rights
secured by the constitution or laws of the commonwealth, has
been interfered with, or attempted to be interfered with, as
described in section 11H, may institute and prosecute in his own
name and on his own behalf a civil action for injunctive and
other appropriate equitable relief . . . ."

     General Laws c. 12, § 11H, applies

     "[w]henever any person or persons, whether or not acting
under color of law, interfere by threats, intimidation or
coercion, or attempt to interfere by threats, intimidation or
coercion, with the exercise or enjoyment by any other person or
persons of rights secured by the constitution or laws of the
United States, or of rights secured by the constitution or laws
of the commonwealth . . . ."
                                                                    3

review.   We conclude that Glovsky adequately has alleged a right

under art. 9 to solicit nominating signatures outside Roche

Bros.' supermarket, but that Roche Bros. did not violate this

right "by threats, intimidation or coercion."3

     Background.   The complaint sets forth the following

allegations.   In early 2012, Glovsky undertook a bid for

election to the second district seat on the Governor's Council.

To place his name on the September 6, 2012, State primary

ballot, Glovsky needed to submit, by May 29, 2012, nomination

papers containing at least 1,000 certified names.   On February

7, 2012, Glovsky obtained nomination papers from the office of

the Secretary of the Commonwealth and began collecting

signatures.

     On the afternoon of March 14, 2012, Glovsky traveled to a

location in Westwood, near the geographic center of the

Governor's Council second district, intending to solicit

signatures on Roche Bros.' property there.   Roche Bros.'

Westwood property consists of 4.99 acres and contains a 47,568

square foot supermarket building.   As alleged in the complaint,


     3
       We acknowledge the amicus brief submitted by the American
Civil Liberties Union of Massachusetts in support of the
plaintiff, and the amicus brief submitted by New England Legal
Foundation; Associated Industries of Massachusetts; the Greater
Boston Real Estate Board; the Massachusetts Food Association,
NAIOP Massachusetts; the Real Estate Bar Association for
Massachusetts, Inc.; and the Abstract Club in support of the
defendants.
                                                                        4

Roche Bros.' Web site describes its Westwood supermarket as "the

first to incorporate a 'department' concept of merchandising,

adding a bakery, florist, and a restaurant to make shopping more

enjoyable."   The store is the only supermarket in Westwood,

which, as of July, 2009, reported a population of 14,330.       Roche

Bros. also leases space inside the building to a banking

institution, which operates a "full service banking" branch

there.   The bank has its own separate business logo displayed on

the building's marquee, and maintains a twenty-four hour deposit

slot in the building's exterior wall

    Upon arriving at the Westwood property, Glovsky notified

Roche Bros. personnel that he intended to solicit nominating

signatures from voters on the sidewalk immediately outside the

entrance to the store.    Jim Visconti, the store manager,

informed Glovsky that Roche Bros. had adopted a policy that "no

longer" permitted signature solicitation anywhere on its

Westwood property.     Glovsky's complaint alleges that he felt

"intimidated" by this delivery of Roche Bros.' policy and

"threatened by the inherent consequences he understood could

result if he acted against such a clearly stated prohibition."

As a result, Glovsky left the property despite believing that he

had a right under art. 9 to solicit signatures there.

    Discussion.   a.     Standard of review.   "We review the

allowance of a motion to dismiss de novo, accepting the
                                                                    5

allegations in the complaint as true and drawing all reasonable

inferences in the plaintiff's favor."     Harrington v. Costello,

467 Mass. 720, 724 (2014).    To survive a motion to dismiss,

these allegations must "plausibly suggest" an entitlement to

relief, raising the right to relief "above the speculative

level."   Id., quoting Iannacchino v. Ford Motor Co., 451 Mass.

623, 636 (2008).

    b.    Article 9.   Glovsky argues that he has a protected

right under art. 9 to solicit signatures in support of his

nomination to public office on the property of the Roche Bros.

supermarket in Westwood.     Article 9 provides that "[a]ll

elections ought to be free; and all the inhabitants of this

commonwealth, having such qualifications as they shall establish

by their frame of government, have an equal right to elect

officers, and to be elected, for public employments."       This

provision protects the "fundamental right" of equal access to

the ballot, a "basic right," Opinion of the Justices, 413 Mass.

1201, 1210 (1992), that is "of fundamental importance in our

form of government because through the ballot the people can

control their government."     Batchelder v. Allied Stores Int'l,

Inc., 388 Mass. 83, 91, 93 (1983) (Batchelder I).     See

Libertarian Ass'n of Mass. v. Secretary of the Commonwealth, 462

Mass. 538, 560 (2012) (art. 9 protects "fundamental" and

"intertwine[d]" rights of candidates to participate equally in
                                                                      6

electoral process and of voters to cast their ballots as they

see fit).    This right of ballot access encompasses an

individual's right to solicit signatures in support of a

candidate's nomination to public office.    See Batchelder I,

supra at 84, 92.   Significantly, art. 9 does not require State

action.    See Libertarian Ass'n of Mass. v. Secretary of the

Commonwealth, supra at 558; Batchelder I, supra at 88.

     In Batchelder I, supra at 84, we held that art. 9 protects

the right to solicit nominating signatures in the common areas

of a private shopping mall or shopping center, despite the

property owner's objection.    The present case requires us to

consider whether art. 9 extends the right to solicit nominating

signatures to private property like that of Roche Bros.'

Westwood supermarket, which is not alleged to be a shopping mall

or shopping center.    As in Batchelder I, supra at 91, "[w]e are

concerned with ballot access and not with any claim of a right

to exercise free speech apart from the question of ballot

access."    As we noted in that case, "[t]he difference between

free speech and art. 9 rights to free elections and to be a

candidate equally with others is not purely theoretical."       Id.

at 92.4


     4
       In addition to practical differences between the exercise
of these rights, art. 16 of the Massachusetts Declaration of
Rights, which protects free speech, may contain a State action
requirement. See Roman v. Trustees of Tufts College, 461 Mass.
                                                                       7

    In determining that the plaintiff in Batchelder I had a

right to solicit nominating signatures in a shopping mall's

common areas, we balanced his need to solicit signatures on the

property in order to effectuate his right to equal ballot access

against the burden that such conduct would impose on the mall

owner's property interests.     See id. at 91-93.   First, we

emphasized that the art. 9 right to solicit signatures, unlike

the broader right to free speech protected by art. 16, requires

personal contact with voters and cannot be effectuated through

other means of communication.     Id. at 91-92.   Because of the

growing importance of shopping malls in retail merchandising,

they had begun to function "much as the 'downtown' area of a

municipality did in earlier years," and the shopping center at

issue represented the "most favorable" area in the district for

seeking signatures.     Id. at 92-93.   Accordingly, prohibiting the

plaintiff's access would have "substantially impaired" his art.

9 right.   Id. at 93.

    Second, the plaintiff sought only to engage in "unobtrusive

and reasonable solicitations in the common areas of the mall,"

not in the stores themselves, so that his activity would not

unduly burden the mall owner's property interests; indeed, those

common areas "ha[d] been dedicated to the public as a practical



707, 713 (2012) (leaving open whether art. 16 extends to private
property).
                                                                   8

matter" based on the mall owner's use of the property to host

frequent civic, charitable, and other events in order to attract

customers and generate goodwill.   See id. at 92, 93 n.12.   Nor

had the mall owner shown that requiring it to permit access by

those soliciting nominating signatures would infringe its own

constitutional property or speech rights, either by adversely

affecting its economic interests or by forcing it to associate

with the plaintiff's views.   Id. at 93.   The mall owner

adequately could protect its interests by adopting reasonable

time, place, and manner restrictions to minimize the burden that

signature solicitation placed on it.   Id. at 84, 93.5


     5
       We have not had occasion since Batchelder v. Allied Stores
Int'l, Inc., 388 Mass. 83 (1983) (Batchelder I), to address the
scope of the ballot access right in art. 9 of the Massachusetts
Declaration of Rights. Our subsequent discussion of Batchelder
I in cases dealing with free speech rights under art. 16,
however, provides guidance as to the factors that might be
considered when weighing any limitations on the art. 9 right.
As these cases suggest, the balance of interests between an
individual soliciting nominating signatures and the owner of
private property would come out differently if the property
owner has not opened the premises to the public for the owner's
own commercial benefit. See Commonwealth v. Hood, 389 Mass.
581, 585-586 (1983) (Batchelder I distinguished where case
involved art. 16 rights, and private technology laboratory did
not open its property for its commercial benefit, although it
did permit public to pass through property's outdoor area).
Likewise, the balance would come out differently if the property
is devoted to activities involving a small or narrow group of
clientele or a special expectation of privacy. See Ingram v.
Problem Pregnancy of Worcester, Inc., 396 Mass. 720, 722-723
(1986) (Batchelder I distinguished where case involved art. 16
rights, and private property at issue consisted of interior
corridors of office linebuilding that housed reproductive health
care clinic). See also Batchelder I, supra at 89 n.8
                                                                   9

    Roche Bros. seeks to limit the exercise of the art. 9 right

to the common areas of a large shopping mall, thereby creating a

bright-line distinction between such common areas and the area

immediately outside the entrance to a supermarket.   Pointing to

our observations in Batchelder I, supra at 92, that shopping

malls had begun to "function in many parts of this State much as

the 'downtown' area of a municipality did in earlier years" and

that the common areas of the mall in question "ha[d] been

dedicated to the public as a practical matter," Roche Bros.

argues that art. 9 protects solicitation of nominating

signatures only on private property that serves as the

functional equivalent of a traditional public forum.   Citing

cases from California and other jurisdictions, Roche Bros.

contends that the private property located at the entrance to a

free-standing retail establishment, such as the supermarket

here, does not meet this test because the owner of such property

has invited the public only to pass through the area in entering



(distinguishing parking lot of private hospital). Cf. PruneYard
Shopping Ctr. v. Robins, 447 U.S. 74, 78 (1980), quoting Robins
v. Pruneyard Shopping Ctr., 23 Cal. 3d 899, 910 (1979)
(distinguishing "modest retail establishment"). Here, by
contrast, the property at issue is a large, private supermarket
to which members of the general public are invited and which
offers numerous amenities to attract a significant number of
people with diverse needs and interests. Cf. Marsh v. Alabama,
326 U.S. 501, 506 (1946) ("The more an owner, for his advantage,
opens up his property for use by the public in general, the more
do his rights become circumscribed by the statutory and
constitutional rights of those who use it").
                                                                   10

or exiting the store, not to congregate there.6

     Roche Bros. misreads our opinion in Batchelder I.

Functional equivalence to a traditional public forum is not the

test for determining whether art. 9 protects signature

solicitation on private property.   For example, in Commonwealth

v. Hood, 389 Mass. 581, 585-587 (1983), we distinguished

Batchelder I based on the different right at stake and the

different property in question, and only separately and for

purposes of addressing a claimed right under the First Amendment

to the United States Constitution did we discuss whether the

property served "a public function" or had been "dedicated to

certain types of public use" (citation omitted).   Id. at 587.

Rather, the extent to which private property serves the role of

a traditional public forum or effectively has been dedicated to

the public is relevant in the context of art. 9 only as a factor

in balancing the interests of the individual soliciting

signatures against those of the property owner.7


     6
       See, e.g., Ralphs Grocery Co. v. United Food & Commercial
Workers Union Local 8, 55 Cal. 4th 1083, 1092-1093 (2012), cert.
denied, 133 S. Ct. 2799 (2013); Van v. Target Corp., 155 Cal.
App. 4th 1375, 1388-1389 (2007); Albertson's, Inc. v. Young, 107
Cal. App. 4th 106, 120-122 (2003); Costco Cos. v. Gallant, 96
Cal. App. 4th 740, 755 (2002); Trader Joe's Co. v. Progressive
Campaigns, Inc., 73 Cal. App. 4th 425, 433-434 (1999); Waremart,
Inc. v. Progressive Campaigns, Inc., 139 Wash. 2d 623, 636-637
(1999).
     7
       Indeed, private property's function as a traditional
public forum serves as the test for State action in this
                                                                   11

     In many rural and suburban communities, the local

supermarket may serve as one of the few places in which an

individual soliciting signatures would be able to approach

members of the public in large numbers.   We disagree with Roche

Bros.' contention that, for purposes of a claim to ballot access

under art. 9, the privately owned area immediately outside the

entrance to such a supermarket differs as a matter of kind from

the common areas of a shopping mall or shopping center so as to

warrant dismissal of Glovsky's claim pursuant to Mass. R. Civ.

P. 12 (b) (6).8   Applying the balancing test employed in

Batchelder I to the facts as asserted in Glovksy's complaint, we

conclude that Glovsky adequately has alleged a right under

art. 9 to solicit nominating signatures on the private property

outside the entrance to Roche Bros.' Westwood supermarket.



context. See, e.g., Central Hardware Co. v. National Labor
Relations Bd., 407 U.S. 539, 547 (1972) (for conduct of private
property owner to qualify as State action, "the privately owned
property must assume to some significant degree the functional
attributes of public property devoted to public use").
Accordingly, the strict functional equivalency test urged by
Roche Bros. effectively would impose the type of State action
requirement that Batchelder I, supra at 88, expressly rejected.
Instead, art. 9 demands a more pragmatic and flexible view of
the extent to which private property serves the public in the
manner of a traditional public forum such that excluding
signature solicitors from that property would undermine the
right to equal ballot access. See Batchelder I, supra at 88-89,
92-93.
     8
       As Roche Bros. concedes, none of the out-of-State cases on
which it relies were decided in the context of a motion to
dismiss.
                                                                  12

    Glovsky has alleged a substantial interest in soliciting

signatures in this area for his nomination to public office.     He

"cannot reasonably obtain" such signatures other than by

"personal contact with voters," Batchelder I, supra at 92, and

"[f]rom the standpoint of a signature gatherer . . . there could

hardly be a more ideal or efficient spot to conduct one's

business than the single entrance and exit of a [supermarket or

giant] grocery store."   Waremart, Inc. v. Progressive Campaigns,

Inc., 139 Wash. 2d 623, 649 (1999) (Madsen, J., concurring).     In

general, supermarkets offer a variety of groceries, household

items, and other merchandise that in many communities would be

dispersed among several shops along a public way.   See, e.g.,

Colgate-Palmolive Co. v. Elm Farm Foods Co., 337 Mass. 221, 223

(1958) (supermarkets commonly sell "meats, groceries,

vegetables, toilet articles, household wares, and other

merchandise").   In addition to such items, the Westwood property

includes a bakery, a florist, and a restaurant.   It also

accommodates a "full service banking" branch.   Because the

property allegedly contains the only supermarket in Westwood, as

well as these other amenities, it reasonably can be inferred

that the property draws a significant portion of the town's

voters.   In some communities, an individual might solicit

signatures from members of the public as they traverse the

public way connecting the various shops that offer such
                                                                   13

amenities; to deprive Glovsky of similar access to the public

where the assorted products have been consolidated under a

single roof could "substantially impair[]" the fundamental

rights protected by art. 9.   See Batchelder I, supra at 93.

     Moreover, the allegations in the complaint support the

reasonable inference that allowing individuals to solicit

nominating signatures in the area outside the Westwood

supermarket building would not unduly burden Roche Bros.'

property interests.   Roche Bros. invites the public at large to

shop at its property and offers numerous amenities to attract a

significant number of people with diverse needs and interests.

Furthermore, as the only supermarket in Westwood and especially

given the other features it offers, it is likely that the

property does draw large numbers of people on a daily basis.9

Like the plaintiff in Batchelder I, supra at 92, Glovsky seeks

only the right to engage in "unobtrusive and reasonable

solicitations" outside the store entrance.   Nothing in the


     9
       Contrary to the dissent's assertion, see post at    , we
do not suggest that the art. 9 right to solicit nominating
signatures extends to small-scale general stores just because
they offer a variety of goods. See note 4, supra. Such small-
scale stores attract fewer customers than does a supermarket of
the type at issue here, thereby both diminishing an individual's
need to solicit signatures there and increasing the relative
burden that such solicitation places on the property owner.
Furthermore, many of these small-scale stores abut public
walkways, so that individuals soliciting signatures would have
access to the store's customers without entering the private
property.
                                                                   14

undeveloped record before us suggests that the proposed,

presumably brief, interactions with shoppers as they enter or

leave the supermarket would interfere with Roche Bros.' use of

its property.10

     Roche Bros. argues that, as compared to the common areas of

a shopping mall, requiring it to permit signature solicitation

outside its entrance would impose an undue burden because the

close proximity to its free-standing establishment would create

greater risks both that Roche Bros. will be seen as indorsing

the potential political candidate in question and that its

patrons will be unable to avoid the solicitations as they enter

or leave the supermarket.   Without further evidentiary support,

however, these hypothetical risks do not outweigh the interest

of an individual seeking nominating signatures in accessing the

property.   It cannot be assumed at this stage of the proceeding

that Roche Bros. would be identified with the views expressed by

a person soliciting nominating signatures merely because the

person does so on premises owned by Roche Bros. but open to the

general public.   See Batchelder I, supra at 93.   See also

PruneYard Shopping Ctr. v. Robins, 447 U.S. 74, 87 (1980)

(PruneYard).   For example, Roche Bros. could post signs in the


     10
       The statement attributed to Roche Bros.' store manager
that Roche Bros. "no longer" permits signature solicitation on
the Westwood property implies that Roche Bros. previously did
permit such solicitation.
                                                                    15

area disavowing any association with potential political

candidates.   See PruneYard, supra.    Additionally, Roche Bros.

could prevent those soliciting signatures from harassing its

patrons and impairing its commercial interests by prescribing

reasonable restrictions on the location, time, and manner in

which the nominating signatures may be sought.     See Batchelder

I, supra at 84, 93.   See also PruneYard, supra at 83.11

     We are not persuaded by the California cases on which Roche

Bros. relies for the proposition that a State constitutional

right to engage in expressive activity in the common areas of a

shopping mall should not extend to the area outside a

supermarket.12 See note 6, supra.     California decisional law

recognizes an expansive right to engage in free speech on

     11
       The dissent concludes that Roche Bros.' concerns about
indorsement and interference outweigh Glovsky's admittedly
strong interest in soliciting signatures because such
solicitation "may" negatively impact Roche Bros. See post
at    . At this stage of the proceeding, our obligation under
Mass. R. Civ. P. 12 (b) (6), 365 Mass. 754 (1974), is to
"accept[] the allegations in the complaint as true and draw[]
all reasonable inferences in the plaintiff's favor." Harrington
v. Costello, 467 Mass. 720, 724 (2014).
     12
       Although our decision in Batchelder I favorably cited
California precedent, California case law at the time apparently
extended its State constitutional free expression right to the
area outside a supermarket. See Robins v. Pruneyard Shopping
Ctr., 23 Cal. 3d 899, 908-909 (1979), citing In re Lane, 71 Cal.
2d 872, 878 (1969). See also National Labor Relations Bd. v.
Calkins, 187 F.3d 1080, 1090-1092 (9th Cir. 1999), cert. denied,
529 U.S. 1098 (2000); Press v. Lucky Stores, Inc., 34 Cal. 3d
311, 316, 318 (1983); Bank of Stockton v. Church of Soldiers of
the Cross of Christ of the State of Cal., 44 Cal. App. 4th 1623,
1630-1631 (1996).
                                                                   16

certain private property that is broader than the limited art. 9

right to solicit nominating signatures that we have recognized

thus far.   See Fashion Valley Mall, LLC v. National Labor

Relations Bd., 42 Cal. 4th 850, 869-870 (2007), citing Cal.

Const., art. I, § 2.   Although the California Supreme Court has

identified the State's constitutional provision addressing the

right to petition the government as an additional ground for

protecting the solicitation of petition signatures on certain

private property, see Robins v. Pruneyard Shopping Ctr., 23 Cal.

3d 899, 910 (1979), aff'd, PruneYard, supra, citing Cal. Const.,

art. I, §§ 2, 3, the California courts have not interpreted this

provision as extending the right to solicit signatures beyond

the protection afforded by California's free speech clause.    See

Albertson's, Inc. v. Young, 107 Cal. App. 4th 106, 122 (2003)

("To establish a right to solicit signatures at the entrance to

a specific store, it must be shown that the particular location

is impressed with the character of a traditional public forum

for purposes of free speech"); Westside Sane/Freeze v. Ernest W.

Hahn, Inc., 224 Cal. App. 3d 546, 554 (1990) (California's free

speech clause provides "primary source" for right to solicit

signatures identified in Robins v. Pruneyard Shopping Ctr.,

supra).   Accordingly, recognition by the California courts of an

individual's right to solicit signatures on private property

would open the property to a host of "other forms of expressive
                                                                      17

activity" and thereby impose a greater burden on the property

owner than we so far have recognized under the Massachusetts

Declaration of Rights.    See Albertson's, Inc. v. Young, supra at

128-129.

    Furthermore, in concluding that the balance of interests

weighs in favor of the supermarket owner, the California cases

rely on the fact that such an owner has invited the public only

to pass through the area outside the store's entrance, not to

congregate there.   See Ralphs Grocery Co. v. United Food &

Commercial Workers Union Local 8, 55 Cal. 4th 1083, 1092-1093

(2012), cert. denied, 133 S. Ct. 2799 (2013); Albertson's, Inc.

v. Young, 107 Cal. App. 4th at 120-122; Trader Joe's Co. v.

Progressive Campaigns, Inc., 73 Cal. App. 4th 425, 433-434

(1999).    For purposes of art. 9, however, this consideration

carries little weight in balancing the interests presented.      In

Batchelder I, supra at 92, when comparing shopping malls to the

"downtown" area of a municipality, we focused on the malls as an

attraction for retail shopping, not on whether people congregate

in particular parts of the malls.    In terms of access to the

public, it matters little to a signature gatherer whether people

congregate in an area or merely pass through.    Likewise,

although signature solicitation might intrude less on a property

owner's interests if the owner already permits people to

congregate on the property to engage in political and expressive
                                                                   18

activities, see id. at 93 n.12, that does not imply that such

solicitation necessarily would burden the interests of any other

property owner.   As discussed, nothing in the record suggests

that unobtrusive signature solicitation, subject to such

reasonable restrictions as Roche Bros. may prescribe, would

impair Roche Bros.' commercial interests.

    We conclude that Glovsky plausibly has alleged a right

under art. 9 to solicit nominating signatures on the private

property outside Roche Bros.' Westwood supermarket.   We now turn

to whether Glovsky may seek relief under the Massachusetts Civil

Rights Act for Roche Bros.' alleged violation of this right.

    c.    Massachusetts Civil Rights Act.   "Not every violation

of law is a violation of the [Massachusetts Civil Rights Act]."

Brunelle v. Lynn Pub. Sch., 433 Mass. 179, 182 (2001), quoting

Longval v. Commissioner of Correction, 404 Mass. 325, 333

(1989).   To establish a claim under the act, "a plaintiff must

prove that (1) the exercise or enjoyment of some constitutional

or statutory right; (2) has been interfered with, or attempted

to be interfered with; and (3) such interference was by threats,

intimidation, or coercion."   Currier v. National Bd. of Med.

Examiners, 462 Mass. 1, 12 (2012).   See G. L. c. 12, § 11I;

G. L. c. 12, § 11H.   The Legislature "explicitly limited the

[act's] remedy to situations where the derogation of secured

rights occurs by threats, intimidation or coercion" in order to
                                                                    19

prevent it from establishing a "vast constitutional tort."13

Currier v. National Bd. of Med. Examiners, supra, quoting Buster

v. George W. Moore, Inc., 438 Mass. 635, 645, 646 (2003).     See

Bally v. Northeastern Univ., 403 Mass. 713, 718 (1989).

     For purposes of the act, we define "threats, intimidation

or coercion" as follows:   a "threat" consists of "the

intentional exertion of pressure to make another fearful or

apprehensive of injury or harm"; "intimidation" involves

"putting in fear for the purpose of compelling or deterring

conduct"; and "coercion" is "the application to another of such

force, either physical or moral, as to constrain him to do

against his will something he would not otherwise have done."

Haufler v. Zotos, 446 Mass. 489, 505 (2006), quoting Planned

Parenthood League of Mass., Inc. v. Blake, 417 Mass. 467, 474,

cert. denied, 513 U.S. 868 (1994), and Buster v. George W.

Moore, Inc., 438 Mass. at 646.   We employ a reasonable person

standard in determining whether a defendant's conduct

constitutes such threats, intimidation, or coercion.     Haufler v.

Zotos, supra.    A claim under the act is properly dismissed where

the allegations in the plaintiff's complaint fail to satisfy

this standard.    See, e.g., Brum v. Dartmouth, 428 Mass. 684, 708

     13
       Because she concluded that Glovsky had no right under
art. 9 to solicit nominating signatures on Roche Bros.'
property, the judge did not address whether Roche Bros. violated
this right "by threats, intimidation or coercion."
Nevertheless, both parties have briefed this issue on appeal.
                                                                  20

(1999).

    Glovsky argues that Roche Bros. interfered with his art. 9

right "by threats, intimidation or coercion" when Visconti,

Roche Bros.' store manager, informed him that Roche Bros. had

adopted a policy against signature solicitation, causing Glovsky

to feel "intimidated" and "threatened" such that he vacated the

premises.   Glovsky relies on Batchelder v. Allied Stores Corp.,

393 Mass. 819, 823 (1985) (Batchelder II), where we held that a

mall security officer's order that the plaintiff stop soliciting

signatures involved sufficient intimidation or coercion to

support a claim under the act.

    Batchelder II, supra at 823, however, turned on the threat

of immediate arrest or forcible ejection implicit within an

"order[]" from a "uniformed security officer."   See Longval v.

Commissioner of Correction, 404 Mass. at 333; Bally v.

Northeastern Univ., 403 Mass. at 719.   See also Brunelle v. Lynn

Pub. Sch., 433 Mass. at 184, quoting Reproductive Rights Network

v. President of Univ. of Mass., 45 Mass. App. Ct. 495, 508

(1998) (distinguishing Batchelder II based on security officer's

"heavy-handed use of police power").    Glovsky does not allege

that Visconti threatened physically to remove him from the

premises or to have him arrested, contrast Sarvis v. Boston Safe

Deposit & Trust Co., 47 Mass. App. Ct. 86, 92 (1999), and as a

private citizen without any apparent police power, Visconti's
                                                                   21

statement that Roche Bros. prohibits signature solicitation on

its property does not bear the same coercive force as a similar

statement from a security officer.     See Kennie v. Natural

Resource Dep't of Dennis, 451 Mass. 754, 763-765 (2008);

Brunelle v. Lynn Pub. Sch., supra.14

     Glovsky contends that Visconti's statement carried an

implicit threat of arrest pursuant to G. L. c. 266, § 120, which

provides:   "Whoever, without right enters or remains in or upon

the . . . improved or enclosed land . . . of another . . . after

having been forbidden so to do by the person who has lawful

control of said premises . . . may be arrested by a sheriff,

deputy sheriff, constable or police officer."    Without further

indication, however, that Visconti would seek Glovsky's arrest,

or cause him to suffer other serious adverse consequences, his

mere declaration of Roche Bros.' policy against signature

solicitation does not rise to the level of threats,

intimidation, or coercion.   See Kennie v. Natural Resource Dep't

of Dennis, 451 Mass. at 765, quoting Ayasli v. Armstrong, 56

Mass. App. Ct. 740, 761 (2002) (Rapoza, J., dissenting) (limited

"verbal 'posturing' and '[h]uffing and puffing'" do not


     14
       We need not here decide whether to revisit the conclusion
in Batchelder v. Allied Stores Corp., 393 Mass. 819, 823 (1985),
that the mere notification from a security officer of the
property owners' good faith policy against signature
solicitation qualifies as intimidating or coercive under the
Massachusetts Civil Rights Act.
                                                                  22

constitute threats, intimidation, or coercion where such

statements are both delivered by private party and unaccompanied

by further actions); Planned Parenthood League of Mass., Inc. v.

Blake, 417 Mass. at 476 n.9 (lecturing, counseling, and

picketing against abortion do not interfere with that right

through threats, intimidation, or coercion); Rodriques v.

Furtado, 410 Mass. 878, 881, 889 (1991) (hospital agent's

explanation to doctor of hospital's policies, leading doctor to

violate plaintiff's rights in accordance with those policies,

did not establish hospital's interference with plaintiff's

rights by threats, intimidation, or coercion).    See also Chao v.

Ballista, 772 F. Supp. 2d 337, 360 (D. Mass. 2011) (knowledge of

defendant's troublesome policy does not constitute "indirect

threat" amounting to threats, intimidation, or coercion); Walsh

v. Lakeville, 431 F. Supp. 2d 134, 150 (D. Mass. 2006)

("[m]erely recommending" interference with right "doesn't evince

the requisite threats, intimidation or coercion").    That Glovsky

subjectively may have felt "threatened" or "intimidated" does

not suffice.    See Meuser v. Federal Express Corp., 564 F.3d 507,

520 (1st Cir. 2009); Planned Parenthood League of Mass., Inc. v.

Blake, supra at 474-475, quoting Commonwealth v. DeVincent, 358

Mass. 592, 595 (1971).    Accordingly, Glovsky's civil rights

claim properly was dismissed.15

     15
          This conclusion ordinarily would not preclude Glovsky
                                                                    23

    Conclusion.   That portion of the judgment dismissing

Glovsky's request for declaratory relief under art. 9 is vacated

and set aside.   The remainder of the judgment is affirmed.   The

matter is remanded to the Superior Court for entry of a judgment

dismissing the request for declaratory relief as moot.

                                    So ordered.




from seeking declaratory relief under art. 9. See Batchelder I,
supra at 84 n.2. See also Longval v. Commissioner of
Correction, 404 Mass. 325, 332-333 (1989). However, as the
deadline for collecting nominating signatures and the election
for which Glovsky sought ballot access have both passed, the
case is now moot, and we therefore do not remand for further
proceedings. See Commonwealth v. Hanson H., 464 Mass. 807, 817
(2013); Tsongas v. Secretary of the Commonwealth, 362 Mass. 708,
720-721 (1972).
    CORDY, J. (dissenting).   The court in this case

significantly expands the scope of the right afforded by art. 9

of the Massachusetts Declaration of Rights at the expense of the

rights of countless commercial property owners across the

Commonwealth.   In so doing, its reasoning departs not only from

the cautious analysis employed in Batchelder v. Allied Stores

Int'l, Inc., 388 Mass. 83 (1983) (Batchelder I), but also from

the overwhelming national consensus on the proper balancing of

rights where a limited right to solicit signatures on private

property is recognized.   By failing to recognize the enormous

differences between large shopping complexes that duplicate

traditional downtown functions and free-standing stores selling

multiple products, the court completely undoes the intended

balance between the rights of property owners and the rights of

those whom they invite to use their property, and creates

serious consequences for property owners who miscalculate their

obligations despite their best intentions.   For these reasons, I

respectfully dissent.

    Roche Bros. Supermarkets, Inc. (Roche Bros.), advocates for

a functional equivalence test that is supported by Batchelder I

and by the decisional law of other jurisdictions that have

grappled with this issue.   This test would provide clearer

guidance to property owners and individuals and would achieve an
                                                                   2

appropriate balancing of interests.1   Under the functional

equivalence test, where private property intentionally fills

"the societal role of a town center" such that it is the

functional equivalent of a traditional downtown district,

private property rights must yield to an individual's exercise

of his or her art. 9 right, subject to reasonable time, place,

and manner restrictions.    See Albertson's Inc. v. Young, 107

Cal. App. 4th 106, 115 (2003), citing Robins v. Pruneyard

Shopping Ctr., 23 Cal. 3d 899 (1979), aff'd, PruneYard Shopping

Ctr. v. Robins, 447 U.S. 74 (1980).    The primary consideration

in this test is the intended use, design, and character of the

property and its common areas in relation to the life of the

community, reflected largely in the nature of the invitation

extended to the public.    Where a property owner invites the

public for nearly limitless use, and thereby replicates the

environment and function of a downtown district in facilitating

mixed commercial and social endeavors, the balance of rights

tips in favor of the individual seeking to exercise rights

     1
       That some jurisdictions employ this functional equivalence
test to determine whether the conduct of a private property
owner constitutes State action for the purposes of a
constitutional rights analysis is not problematic. See ante
at    . Where we are concerned with private property owners who
lure the public from downtown areas by providing a full and
nearly identical spectrum of services and resources without
providing the individual rights typically afforded in public
spaces, the analytical framework employed to determine when a
private actor is behaving like a State actor is particularly
fitting.
                                                                   3

guaranteed in such public forums.   See Marsh v. Alabama, 326

U.S. 501, 506 (1946) ("The more an owner, for his advantage,

opens up his property for use by the public in general, the more

do his rights become circumscribed by the statutory and

constitutional rights of those who use it").   The inverse is

that where a property owner invites the public for a more

limited use, reflected in a utilitarian design facilitating only

the specific commercial purpose of the invitation, the balance

tips in favor of the owner, as the limited invitation results in

the retention of some of the property's private nature.   See

Lloyd Corp. v. Tanner, 407 U.S. 551, 569 (1972) ("property [does

not] lose its private character merely because the public is

generally invited to use it for designated purposes").

    The functional equivalence test finds support in Batchelder

I and in the analyses employed by other courts on this issue.

Batchelder I involved the then largest shopping mall in

Massachusetts, which included ninety-five separate retail

stores, a movie theater, a bowling alley, an exercise facility,

a beauty salon, a religious facility, and common areas that, as

a practical matter, were dedicated to the public.   See

Batchelder I, 388 Mass. at 85, 86 & n.4, 92-93 & n.12.    The

court concluded that where the mall offered such a breadth of

potential uses of the property to the public, it functioned as

the equivalent of a downtown area, intentionally recreating the
                                                                   4

traditional downtown district.   Consequently, the mall owners

could not deny visitors the right to solicit signatures that

they would otherwise enjoy in equivalent public spaces.   See id.

at 92-93.

     The United States Supreme Court and the California

appellate courts, on whose decisions this court relied in

Batchelder I, 388 Mass. at 87-88, 90-91, have similarly affirmed

a limited right to engage in signature solicitation or speech-

related rights on private property that holds itself out to the

public for nearly unlimited use consistent with the function of

a downtown district.2   See PruneYard, 447 U.S. at 78-79, aff'g


     2
       The court rejects Roche Bros.' reliance on California
decisional law as a guidepost for the legal analysis here
because the right to solicit signatures there is based in the
right to free speech, which confers along with it a host of
other rights. See ante at     . The court notes that because
the art. 9 right is less intrusive in its exercise and less
broad in scope, it should extend to more areas than the free
speech right. See ante at     . I am not convinced that the
balancing must be conducted any differently, or that the result
cannot be instructive, where the factual scenarios and the
ultimate "speech" sought are so similar to those of the case at
hand. There is no reason why the basis of the right should
preclude our comparison where the ultimate right sought, the
right to solicit signatures, is the same. Further, Batchelder
v. Allied Stores Int'l, Inc., 388 Mass. 83, 87-88, 90-91 (1983)
(Batchelder I), and cases cited, clearly relied on California
and United States Supreme Court precedent in articulating the
analytical framework for the art. 9 right. Despite emphasizing
the unique need for personal contact in soliciting signatures
and the narrow scope of the right as compared to free speech
rights more generally, see Batchelder I, supra at 91-92, the
Batchelder I court indicated no substantive difference based on
the origin of the right meriting a different analytical
framework. Accordingly, I consider the decisional law of
                                                                   5

Robins, 23 Cal. 3d at 910-911 (State constitutional free speech

right can be extended to large shopping center); Marsh, 326 U.S.

at 502-503, 509 (business district of town wholly owned by

private corporation, which contained residences, streets,

sewers, and business block with shopping center, was so broadly

open for public use that private property owners' right to limit

use must yield to right to distribute religious literature that

would be otherwise available on public property); Ralphs Grocery

Co. v. United Food & Commercial Workers Union Local 8, 55 Cal.

4th 1083, 1104 (2012), cert. denied, 133 S. Ct. 2799 (2013);

Albertson's Inc., 107 Cal. App. 4th at 110, 118-119, and cases

cited.   See also Hudgens v. National Labor Relations Bd., 424

U.S. 507, 518 (1976) (free speech right under First Amendment to

United States Constitution does not extend to private property),

overruling Amalgamated Food Employees Union Local 590 v. Logan

Valley Plaza, Inc., 391 U.S. 308, 318 (1968) (large shopping

center containing roads and sidewalks was functional equivalent

of downtown business district and therefore certain First

Amendment rights could not be infringed there).

    Other States that use a multifactorial balancing test akin

to the court's interpretation of Batchelder I also place

significant emphasis on the nature of the invitation extended to


California and other States that have similarly rooted their
right to solicit signatures in their State constitutional free
speech provisions to be more persuasive than not.
                                                                   6

the public.   See, e.g., Bock v. Westminster Mall Co., 819 P.2d

55, 61, 62 (Colo. 1991) (assessing whether common areas of mall

"effectively function as a public place" or "equivalent of a

downtown business district"); New Jersey Coalition Against War

in the Middle East v. J.M.B. Realty Corp., 138 N.J. 326, 333,

362 (1994), cert. denied sub nom. Short Hills Assocs. v. New

Jersey Coalition Against War in the Middle East, 516 U.S. 812

(1995), citing State v. Schmid, 84 N.J. 535, 563 (1980)

(assessing "normal use of the property, the extent and nature of

the public's invitation to use it, and the purpose of the

expressional activity in relation to both its private and public

use"); Waremart, Inc. v. Progressive Campaigns, Inc., 139 Wash.

2d 623, 629, 631, 636 (1999) (assessing whether store is

functional equivalent of downtown area and considering, among

several factors, scope of invitation to public and intent of

property owner, as well as nature and use of property and of

right sought to be exercised).   The functional equivalence test

therefore has support both in our own precedent and that of

other jurisdictions.

    Applying this test, it is clear that there is a meaningful

difference between large shopping malls, which consistently have

been deemed places where a solicitation right may not be

infringed, and free-standing supermarkets, which consistently

have been deemed places where such rights are not protected.
                                                                    7

    A large shopping mall like the one at issue in Batchelder I

can span over eighty acres, typically serving hundreds of

thousands of visitors a week, and containing a wide variety of

retail and department stores, commercial establishments, and

many other services and amenities.    See Batchelder I, 388 Mass.

at 85.   See also Bock, 819 P.2d at 62; J.M.B. Realty Corp., 138

N.J. at 338, 339.    Connecting these establishments within the

mall are common areas that contain seating, plazas, amenities,

and spaces where visitors can gather.    See Van v. Target Corp.,

155 Cal. App. 4th 1375, 1388-1389 (2007); J.M.B. Realty Corp.,

supra at 339.    The common areas "produc[e] a congenial

environment that encourages passing shoppers to stop and linger,

[and] to leisurely congregate for purposes of relaxation and

conversation."    Ralphs Grocery Co., 55 Cal. 4th at 1092; Bock,

supra (visitors "engage, no doubt, in conversations on all

subjects" in common areas of mall).    In these common areas, the

mall provides regular programming and events, some "charitable

and civic" and meant to connect the community, others "simply

entertainment," Batchelder I, supra at 86 & n.4, that draw

visitors who may or may not plan to shop.    See J.M.B. Realty

Corp., supra at 334, 358.    See also Waremart, 139 Wash. 2d at

636-637 (malls often have walking groups, choir meetings, and

other activities).

    Although its primary purpose, as with any commercial
                                                                     8

endeavor, is to make a profit, the mall promotes itself as a

place where all members of the community can engage in any

number of activities, thereby blurring the line between

commercial, civic, and expressive endeavors.3   The resulting

invitation to the public to use the mall is all-inclusive:      to

shop, to be entertained, to attend to personal or health needs,

to congregate, to learn, to connect with others, and to do all

the activities one could do in a downtown area.   See Robins, 23

Cal. 3d at 910-911; J.M.B. Realty Corp., supra at 333-334, 359.

     In so opening the property to a nearly limitless range of

uses, the mall situates itself as the functional equivalent of

and substitute for the downtown district, where historically

communities have gathered for such mixed purposes.4   See Ralphs


     3
       As the Supreme Court of New Jersey observed, "The hope is
that once there they will spend. The certainty is that if they
are not there they will not." New Jersey Coalition Against War
in the Middle East v. J.M.B. Realty Corp., 138 N.J. 326, 358
(1994), cert. denied sub nom. Short Hills Assoc. v. New Jersey
Coalition Against War in the Middle East, 516 U.S. 812 (1995).
     4
       A mall need not be enclosed to serve this purpose, and
indeed, current commercial developments employ an outdoor
shopping concept that even more closely resembles the historic
Main Street. As but two examples, the recently developed The
Street in Chestnut Hill and Legacy Place in Dedham are both
designed with the clear intention of replicating Main Street.
The Street blurs the line between commercial and noncommercial
purposes by offering a wide range of high-end retail stores
intermixed with restaurants, a medical center, a movie theater,
a bank, an optician, hair salons, a large supermarket, a fitness
facility, and common areas for rest and relaxation. It
encourages visitors to bring their pets and hosts a variety of
concerts, yoga classes, and other activities with no purchase
                                                                   9

Grocery Co., 55 Cal. 4th at 1091, quoting Robins, 23 Cal. 3d at

907, 910; J.M.B. Realty Corp., 138 N.J. at 333-334, 357, 359.

As a result, because the mall intentionally replaces Main

Street, it is appropriate for community members to enjoy at

least some of the expressive rights that they otherwise would be

able to exercise on the traditional Main Street.

    Indeed, "every state that has found certain of its

constitutional free-speech-related provisions effective

regardless of 'state action' has ruled that shopping center

owners cannot prohibit that free speech" (emphasis in original).

J.M.B. Realty Corp., 138 N.J. at 352, 360.   See, e.g.,

Batchelder I, 388 Mass. at 92-93; Robins, 23 Cal. 3d at 905-906;

Bock, 819 P.2d at 62 ("Mall functions as the equivalent of a

downtown business district" because contains wide variety of

commercial and retail establishments, permits range of

activities in common areas, and facilitates public gathering and

discussion by opening common areas for varied use); Alderwood

Assocs. v. Washington Envtl. Council, 96 Wash. 2d 230, 246

(1981) (large regional shopping center "performs a traditional

public function by providing the functional equivalent of a town

center or community business block").

    In stark contrast, a free-standing supermarket like Roche


required. Similarly, Legacy Place offers extensive retail,
food, and entertainment options, and a wide variety of
children's workshops and free concerts.
                                                                   10

Bros., no matter how large, does not replicate a downtown area

on these measures.    A supermarket occupies significantly less

acreage, here just under five acres, and may contain a handful

of ancillary businesses, such as the full-service bank that

leases a small portion of the space inside the Roche Bros. store

here.    Although the complaint does not allege additional facts,5

the store may have a few chairs inside and a few benches along

the sidewalk near a single entrance and exit.    But there is no

allegation that the entryway where the plaintiff sought to

solicit signatures serves any more than the limited purpose of

facilitating the entrance and exit of shoppers.    Cf. Ralphs

Grocery Co., 55 Cal. 4th at 1092 ("areas immediately adjacent to

the entrances of individual stores typically lack seating and

are not designed to promote relaxation and socializing," but

rather "serve utilitarian purposes of facilitating customers'

entrance to and exit from the stores and also, from the store's

perspective, advertising the goods and services available

within").    This limited purpose is meaningfully different from

the vast invitation of the open spaces intentionally provided in

large shopping malls.    Absent common areas, advertised


     5
       There is no indication on the record before us of how many
visitors the supermarket receives each week, what its gross
annual or weekly sales are, whether the supermarket offers any
programming or social events, or whether there are any common
areas in the store.
                                                                      11

programming, or a host of unrelated amenities designed to

encourage visitors to pursue varied needs, the invitation Roche

Bros. extends to the public for use of its property is a far

more limited one than that of a large mall:       to purchase the

goods and services Roche Bros. offers.6   See Costco Cos. v.

Gallant, 96 Cal. App. 4th 740, 755 (2002).       All of the areas and

features of the store are designed toward this purpose.       There

is no general invitation to gather or to come to the store for

some other purpose; there is only the invitation to shop and to

utilize the ancillary services provided in furtherance of this

invitation.   See Albertson's Inc., 107 Cal. App. 4th at 120-121.

See also Lloyd Corp., 407 U.S. at 569.

     I am very troubled by the court's suggestion that the

variety of the items sold by Roche Bros. is particularly

relevant to the analysis.   See ante at      .    This is a matter of

convenience and not of constitutional importance.       The court


     6
       Even if Roche Bros. were to provide other amenities not
specifically identified in the complaint, they most likely would
be in furtherance of its explicit commercial purpose of inviting
the public to shop there. A pharmacy, a movie rental facility,
photograph printing services, a United States mail box, lottery
ticket sales, small children's rides outside the entrance,
public payphones, or any number of other, small-scale services
are all amenities of convenience, ancillary to the primary
purpose of shopping for groceries and other household items.
They render it more likely that a customer will choose to shop
for groceries at this store instead of another option; they do
not signal to the public that they should come to the store to
engage in noncommercial activities. See Fred Meyer Stores, Inc.
v. Garrett, 191 Or. App. 582, 585-586 (2004).
                                                                  12

allows itself to be distracted by the plaintiff's argument that

because the supermarket offers products that in a bygone era

would require visits to numerous stores, the supermarket must be

considered a wholesale replica of a downtown shopping district.

This argument shifts the inquiry from the design and purposeful

use of the property to the inventory of the particular store,

which may change with the seasons, global product availability,

business priorities, consumer demand, or any number of variables

irrelevant to the constitutional analysis we are conducting

here.    It diminishes the weight of other more important

considerations by focusing on an individual store owner's

business acumen in determining that a customer might like to buy

aspirin and tissues along with orange juice.    Were inventory

determinative, every general store in the Commonwealth that is

not accessible by a public walkway, from the shoeshine-cum-

sundries shops nestled within the corporate towers of downtown

Boston to the pharmacies and big-box stores which now dot our

urban and suburban environment, might be found to have

surrendered their property rights to those of individual

citizens, with no further inquiry into whether these stores

truly function as the equivalent to downtown districts.7


     7
       Although the court assures us that its holding does not
extend to "small-scale general stores," see ante at    , it
provides no further guidance as to where exactly it would draw
the line.
                                                                    13

     It cannot be that a single store, designed to invite

customers for a limited commercial purpose, falls into the same

class as a large shopping mall simply because it carries a

varied inventory.8   This convenience factor does not import the

social and gathering functions that result from the intentional

design and use of a property's common areas to facilitate

community congregation, nor does it transform the invitation

from a specific commercial one (fulfil all of your daily

shopping needs here) to an all-inclusive one (do whatever you

would like here).    See Trader Joe's Co. v. Progressive

Campaigns, Inc., 73 Cal. App. 4th 425, 433 (1999).

     Rather, supermarkets that lack common spaces designed to

facilitate congregation and encourage visitors with varied

agendas fail to replicate the historic downtown district.     For

this reason, other States have explicitly rejected the analogy

of a single store or supermarket, even where situated among a

few other stores, to a downtown district or to a large shopping

mall, and accordingly they have declined to extend certain

individual liberties to such private property.   See Ralphs



     8
       There is a key distinction between the inventory of a
single store and the over-all collection assembled within a
large shopping mall. A large mall intentionally brings together
numerous tenants to cater to a range of different types of
customers. In so doing, it creates common spaces between these
stores that then serve as points of congregation and replicate a
downtown area.
                                                                  14

Grocery Co., 55 Cal. 4th at 1093, 1104 (entryway to supermarket

not public forum because not "designed and furnished in a way

that induces shoppers to congregate," but rather "to walk to or

from a parking area"); Van, 155 Cal. App. 4th at 1388-1389

(entrances to Target, Wal-Mart, and Home Depot stores not

"functional equivalent of a traditional public forum" because

"designed to encourage shopping as opposed to meeting friends,

congregating or lingering," and did not contain "courtyards,

plazas or other places designated to encourage patrons to spend

time together or be entertained"); Albertson's Inc., 107 Cal.

App. 4th at 120-121 (supermarket not "functional equivalent of

traditional public forum" because "does not invite the public to

meet friends, to eat, to rest, to congregate, or to be

entertained at its premises," and its entrance is not "place

where people choose to come and meet and talk"); Costco Cos., 96

Cal. App. 4th at 755 (Costco stores not "miniature downtowns"

because customers go to stores "to purchase . . . goods and

services offered by Costco," not "with the expectation they will

meet friends, be entertained, dine or congregate"); People v.

DiGuida, 152 Ill. 2d 104, 126-127 (1992) (free-standing grocery

store does not "present[ ] itself as a forum for free

expression" because does not give "impression that its property

was public in nature and open to expressive activities"); J.M.B.

Realty Corp., 138 N.J. at 373 ("No highway strip mall . . . no
                                                                  15

single huge suburban store, no stand-alone use, and no small to

medium shopping center sufficiently satisfies the standard . . .

to warrant the constitutional extension of free speech to those

premises"); Fred Meyer Stores, Inc. v. Garrett, 191 Or. App.

582, 585-586 (2004) (no right to solicit petition signatures at

supermarket marketing itself as one-stop shop and offering

mailboxes, automated teller machines, public telephones, and

seating areas because invitation to public not sufficiently

broad); Waremart, 139 Wash. 2d at 636-637 (no right to petition

or solicit signatures at retail grocery store that invites

public for limited commercial purposes and not "for any

noncommercial purpose," because store does not "promote any

public services on their locations," does not have "areas for

citizens to congregate[,] . . . wait or converse," and "bear[s]

none of the characteristics of a town center" [citations

omitted]).   See also Lloyd Corp., 407 U.S. at 569 ("Few would

argue that a free-standing store, with abutting parking space

for customers, assumes significant public attributes merely

because the public is invited to shop there").   This court,

however, has chosen to ignore this consensus and the predictable

reasoning underlying it.

    Even under the Batchelder I balancing test as the court

interprets it, which entails more interest-based rather than

size, scope, and functional considerations, the balance to be
                                                                 16

struck for a supermarket like Roche Bros. should not lean in

favor of art. 9 rights.   I need not discuss the individual

interests of using a local grocery store as a place for the

solicitation of signatures -- that much is clear from the

court's opinion, and I do not dispute the importance of this

interest.   But the court undervalues Roche Bros.' claims of

perceived indorsement and interference with its commercial

enterprise and its own constitutional property and speech

rights, such that the court miscalculates the interests at

stake.

     Where a retail business stands alone in its physical space,

unaccompanied by other stores, there is a real risk that it will

be seen as indorsing a candidate for whom signatures are being

solicited outside its entrance.   In addition, where there is

only one entrance, and the supposed "common area" of the

property consists of the walkway to that entrance, other

customers will be unable to avoid the solicitations as they

enter and leave the store.9   As the California Supreme Court has

observed, "[s]oliciting signatures . . . pose[s] a significantly

greater risk of interfering with normal business operations when

those activities are conducted in close proximity to the

entrances and exits of individual stores rather than in the less


     9
       This is indeed what makes the location so appealing to
those seeking signatures.
                                                                     17

heavily trafficked and more congenial common areas."10      Ralphs

Grocery Co., 55 Cal. 4th at 1092.    Cf. J.M.B. Realty Corp., 138

N.J. at 374 (where property stands alone, "exercise of free

speech will generate greater interference with their normal

use").    The right to solicit signatures cannot truly be

exercised "unobtrusive[ly]" when it is done so directly in front

of the only ingress and egress of a free-standing store.      See

Batchelder I, 388 Mass. at 92.    Although the art. 9 right, as

has been noted, is narrower than the right to free speech, a

single, free-standing store may nonetheless suffer an impact or

interference from its exercise, particularly if it serves to

stifle the property owner's exercise of its own property or

speech rights.

     The solutions the court proposes for overcoming perceived

indorsement and commercial interference do not cure these

concerns.   See ante at     .   There are numerous reasons why



     10
        In contrast, perceived indorsement concerns are minimal
if not nonexistent at large shopping malls with hundreds of
tenants. Where many malls carry a name that is localized (e.g.,
Northshore Mall, Natick Mall) or catchy (e.g., Assembly Row,
Legacy Place), only the most informed visitor would know the
identity of the mall's owner. Further, because large malls
contain "numerous separate business establishments" and numerous
entrances, it is unlikely that permitting the solicitation of
signatures would impair the value or use of the property as a
mall or interfere with normal business operations. See
PruneYard Shopping Ctr. v. Robins, 447 U.S. 74, 83 (1980);
Robins v. Pruneyard Shopping Ctr., 23 Cal. 3d 899, 910-911
(1979).
                                                                    18

posting disclaimers would be impracticable or undesirable for

property owners, and time, place, and manner restrictions can go

only so far in countering perceived indorsement and interference

while still being minimal and reasonable limitations on the

solicitation right.    Cf. PruneYard, 447 U.S. at 96 (Powell, J.,

concurring in part and in the judgment) ("Even large

establishments may be able to [demonstrate] . . . substantial

annoyance to customers" of exercise of free speech right "that

could be eliminated only by elaborate, expensive, and possibly

unenforceable time, place, and manner restrictions").   These

important considerations as to the burden on the owner of

property occupied by a stand-alone store have led courts in

other States employing nearly identical balancing tests to find

the balance tipped decidedly in favor of the owner's rights.

    The consequences of today's decision are significant.

Aside from swinging the pendulum too far in favor of the

exercise of individual rights at the expense of those of

property owners, the court's decision offers an unworkable test

in several respects.   No retail store except the smallest, most

highly specialized one can safely determine that it falls

outside the scope of the art. 9 right.   All other property

owners must interpret the sweeping strokes and muddied reasoning

of the court's decision to parse whether they are obligated to

respect an individual's exercise of the art. 9 right in any
                                                                    19

common or outdoor areas, even when that exercise interferes with

their own constitutional rights or with the livelihood of their

commercial enterprise, and even when, under an appropriate

analysis, their rights as property owners would rightfully trump

those of their visitors.   To preserve their independence from

perceived indorsement and to ensure a safe and easy shopping

experience for other customers, property owners will need to

craft careful time, place, and manner restrictions that minimize

interference.    See Batchelder I, 388 Mass. at 92-93.

    In addition, in determining whether they must permit

solicitation activity and the extent to which they may restrict

such activity, property owners will be inclined to err on the

side of caution where the court creates today the likelihood

that, if the business makes the incorrect calculation, it will

owe compensatory money damages under the Massachusetts Civil

Rights Act (act) to the aggrieved individual.   See G. L. c. 12,

§ 11I.   It is worth repeating that we have consistently avoided

reading the act as creating a "vast constitutional tort" by

recognizing actionable conduct in only very limited

circumstances.   Bally v. Northeastern Univ., 403 Mass. 713, 718

(1989), quoting Bell v. Mazza, 394 Mass. 176, 182 (1985).     See

Freeman v. Planning Bd. of W. Boylston, 419 Mass. 548, 564, 565-

566, cert. denied, 516 U.S. 931 (1995).   But the court's
                                                                 20

decision opens the door for a host of claims under the act where

they are unwarranted.

    In vastly expanding the realm of private properties on

which the art. 9 right may be exercised, and in interpreting the

requirements for a successful claim under the Massachusetts

Civil Rights Act in this way, the court creates a burdensome and

unnavigable standard for property owners.   This holding goes too

far in eroding the rights of property owners to use their

property for commercial endeavors without undue interference.

Because I believe that the exercise of the art. 9 right on

private property should be limited to properties that serve as

the functional equivalent of a traditional downtown area, and

that the Roche Bros. supermarket at issue here does not so

serve, I would affirm the grant of Roche Bros.' motion to

dismiss on all grounds.